Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/10/2022 was considered by the examiner.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The best art of record, Kalkanoglu (2011/0132427) and Guha (2003/0217768) teach all the claimed structure except the ends of the first and third shingles aligned and the second shingle overlaying the first shingle (lines 21-22, claim 21). The claims are allowed at least because it would not have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to align the ends of the first and third referenced shingles because water could/would pass through the regions where the stacked first and third shingles meet and where the tabs overlap. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J KENNY whose telephone number is (571)272-9951. The examiner can normally be reached Monday-Friday 8am-5pm.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pursuant to claims 1 and 11, Fernandez Fernandez (8,667,758) teaches that it is old in the art for each of a roof element to include a step flap 6, Fig. 6, located at a first roof element end wherein a second roof element overlays the step flap.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL J KENNY/Examiner, Art Unit 3633                                                                                                                                                                                                        
/BRIAN E GLESSNER/Supervisory Patent Examiner, Art Unit 3633